Citation Nr: 0218626	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for vascular headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 until 
December 1978 and again from November 1982 to March 1991.  
This matter comes before the Board of Veterans' Appeals 
(BVA or Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's vascular headaches occur frequently and 
are generally of minor magnitude, with more severe 
headaches occurring on occasion; the objective evidence 
does not demonstrate frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 
30 percent for vascular headaches have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 3.321, Part 
4, including §4.124a, Diagnostic Code 8199-8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

The veteran was first awarded service connection for 
vascular headaches in an April 1992 rating decision.  At 
that time, a 10 percent evaluation was assigned, effective 
March 1991.  That same rating decision also granted 
service connection for organic brain syndrome manifested 
by partial memory impairment, secondary to meningitis.  A 
10 percent rating was assigned for that disability, also 
effective March 1991.  No appeal was undertaken.  

By rating decision in November 2000, the veteran's 
disability evaluation for vascular headaches was increased 
to 30 percent disabling, effective August 2000.  The 
veteran filed a notice of disagreement in January 2001.  
That correspondence was construed as including a 
disagreement regarding the effective date for the 
increased rating.  In a January 2001 conference with the 
Decision Review Officer (DRO), it was agreed that the 
effective date would be moved back to the August 1999 date 
sought by the veteran.  A January 2001 rating decision 
effectuated that change.  Thus, the issue of an earlier 
effective date has been resolved.  As the veteran 
indicated at the DRO conference that he disputed the 
disability evaluation itself, contending that a 50 percent 
rating was warranted, that issue remains. 

The Board notes that, while the medical evidence contains 
findings of memory loss in conjunction with his headache 
clinical evaluations, as noted above the veteran is 
separately service-connected for organic brain syndrome 
manifested by memory impairment.  Such manifestations are 
not for consideration on this appeal. 

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This legislation 
eliminated the well-grounded claim requirement, expanded 
the duty of VA to notify the appellant and the 
representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, a February 2002 statement of the case 
apprised the veteran of VA's duty to notify and assist 
under the VCAA.  That document specifically discussed the 
division of responsibilities between VA and a claimant in 
obtaining evidence, as set forth in 38 C.F.R. § 3.159.  
Additionally, the February 2002 statement of the case 
informed the appellant of the diagnostic criteria with 
respect to migraine headaches. 

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In the present case, the RO has made adequate efforts to 
associate relevant evidence with the claims file.  As a 
result of such efforts, the claims file now contains 
service medical records, reports of VA examinations, VA 
outpatient treatment reports, and private treatment 
reports.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified 
further evidence not already of record.  The Board has 
also perused the medical records for references to 
additional treatment not of record, but has found nothing 
to suggest that there is any outstanding evidence with 
respect to the veteran's headache claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Essentially, all 
available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Increased disability ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Rating by analogy

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin. 38 C.F.R. § 4.20 (2002).

Factual background

A December 1999 treatment report written by J.R. noted 
complaints of migraine headaches, increasing in frequency.  
The veteran reported 2 to 4 headaches weekly, which were 
fairly severe at times.  The veteran appeared quite 
healthy and had a normal neurological examination.

An August 2000 VA outpatient treatment report reveals 
complaints of a migraine.  The veteran stated that it 
began 24 hours earlier.  He rated his pain as a 7.  The 
veteran appeared uncomfortable and was light sensitive.  
The veteran was treated for the same condition three days 
prior.  

A CT scan of the veteran's head taken in August 2000 
yielded normal findings.  

A September 2000 VA emergency room report contained an 
assessment of mixed headache disorder (tension/migraine).  
The frequency of the headaches warranted the use of a 
prophylactic agent.  The veteran was prescribed 
Nortriptyline.  

The veteran submitted diary logs monitoring his migraine 
activity from August 1999 to November 1999 and from August 
2000 to September 2000.  This diary, submitted in calendar 
format, showed migraine episodes approximately 3 to 4 
times weekly.  The duration of the headaches ranged from 2 
to 13 hours.  The headaches varied in intensity, with 
several rated by the veteran as a 1-2 in intensity and 
with a roughly equivalent number rated between 8 and 10.  
Headaches of intermediate intensity, rating 3-4, 5-6 and 
6-7 were also reported with about the same frequency as 
the mild and severe headaches.  

In September 2000, the veteran was examined by VA.  The 
veteran presented with complaints of headaches.  He stated 
that his headaches varied in severity, with some being of 
minor magnitude and others being more severe.  The minor 
headaches occurred nearly every day.  Triggering stimuli 
included bright lights, noise and heat.  He reported that 
his headaches typically lasted for 6 hours.  He denied an 
aura.  The veteran further reported that, prior to August 
2000, his vision would pulsate during a headache.  Since 
August, he experienced tunnel vision during a headache.  
In such situations he lost all peripheral vision and 
became unable to drive.  The veteran stated that he was 
able to remain at work through most headaches, and that 
his disability had not endangered his employment.  He did 
state that, when bothered by the headaches he had a "short 
fuse" and had to immediately retire to bed upon return 
home from work.  He stated that such behavior had caused 
some problems between he and his wife.  Occasionally the 
headaches would awaken the veteran from sleep.  He denied 
focal neurologic deficits during his headaches.  He 
occasionally experienced nausea but denied vomiting.  With 
the more severe headaches he experienced photophobia.  The 
veteran's medications included Nortriptyline, Toradol and 
Maxalt.  

Upon physical examination, the veteran was alert and had 
normal speech and affect.  There was no aphasia or 
dysarthria.  The veteran was well oriented and he scored a 
27 out of 30 on a mini-mental status examination.  He was 
quickly able to name the Presidents in reverse order and 
rapidly and correctly performed serial 7s.  He was able to 
spell "world" backward quickly.  There were no language 
deficits.  The veteran demonstrated the ability to 
calculate and he easily drew a clock and the intersecting 
pentagons.  The veteran scored a 0 out of 3 on recall, 
which was noted to be inconsistent with the rest of the 
interview and also with his history.  The veteran's head 
was normocephalic and nontender to palpation.  He had good 
range of motion in the neck.  His eyes were conjugate.  
Extraocular muscles were intact.  There was no nystagmus.  
There was ptosis.  Pupils were equal and reactive to 
light.  His face was symmetric.  Facial muscles were all 
strong and facial sensation was normal.  The veteran's 
tongue was normal in bulk and movement.  The palate 
elevated well and the sternocleidomastoid was strong.  
Muscle tone was normal in all 4 limbs.  There was no 
pronator drift.  Rapid finger movements were normal.  
Strength was 5/5.  The cerebellar examination was 
unremarkable.  There was no ataxia of his finger to nose, 
or heels to shin.  Tandem gait was well done.  The patient 
walked well, with good arm swing.  He turned easily and 
could heel and toe walk without difficulty.  Sensory 
intact to pin, sensation, vibration and Romberg's was 
negative.  Reflexes were +2 throughout in all limbs.  
Plantars were downgoing.  The impression was mixed 
vascular tension headache.  

In a January 2001 letter, M.S.R. verified that the veteran 
suffered from 5-7 incapacitating headaches per month.   

Analysis

The veteran's vascular headaches are rated by analogy to 
migraines, and the veteran is currently evaluated at 30 
percent under Diagnostic Code 8100.  That Code section 
provides for a 30 percent evaluation where the evidence 
demonstrates characteristic prostrating attacks occurring 
on an average of once per month over the last several 
months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is warranted.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2002).  

The Board has reviewed the evidence of record and, for the 
reasons discussed below, finds that the evidence reflects 
a disability picture commensurate with the current 30 
percent rating and that a higher evaluation is not 
warranted at this time.

The evidence of record clearly demonstrates that the 
veteran currently suffers from very frequent headaches.  
However, many of these headaches are minor to moderate in 
intensity.  That fact is verified by the veteran himself 
in his diary submissions chronicling his headache episodes 
from October 1999 to November 1999 and from August 2000 to 
September 2000.  From August 1999 to November 1999, 9 of 
18 headache entries were of a severity of 5 or less.  Only 
5 entries indicated a headache with an intensity of 8 or 
greater.  The duration of the headaches was not noted.  
From August 2000 to September 2000, the veteran reported 
29 headaches (August 26, 2000, and August 31, 2000 
contained 2 separate entries).  Twelve of these headaches 
were rated as a 4 or less, and only 8 were rated as 8 or 
higher.  Thus, less than one third of the veteran's 
headache episodes were severe by the veteran's own 
subjective standards.  Moreover, only 12 of the 29 
headaches lasted 5 hours of more, and only 5 lasted 8 
hours or more.  (Six entries did not contain information 
regarding the length of the headache.)  

In reviewing the veteran's diary submission, five 
headaches do stand out as particularly severe, when 
contemplating both strength and duration.  On August 13, 
2000, the veteran endured a 13-hour headache rated as 7-8 
in severity.  On August 19, 2000, he suffered a 10-hour 
headache rated as an 8-9 in severity.  On August 29, 2000, 
he experienced an 8-hour headache rated as a 6-7 in 
severity.  On August 31, 2000, he endured a 13-hour 
headache rated as an 8-9 in severity.  On September 10, 
2000, he had a 7-hour headache rated as a 7-8 in severity, 
and finally, on September 17, 2000, he had a 10-hour 
headache rated as an 8-9 in severity.  

The Board acknowledges the headaches chronicled by the 
veteran in his diary submission, as well as the January 
2001 statement from M.S.R. stating that the veteran 
experienced 5 to 7 incapacitating headaches per month.  
However, overall, the evidence shows that mild and 
moderate headaches occurred with significantly greater 
frequency than the severe headaches enumerated above.  
Furthermore, while some headaches lasted 10 or 13 hours, 
more typically they lasted 6 or less hours.  Thus, when 
viewed as a whole, the diary submissions reveal a 
disability picture that is most nearly approximated by the 
present disability rating of 30 percent under Diagnostic 
Code 8100.  

Other evidence of record also supports the finding that 
the presently assigned 30 percent evaluation under 
Diagnostic Code 8100 is appropriate and that the criteria 
for the next-higher rating have not been satisfied.  For 
example, in his September 2000 VA examination, the veteran 
reported that he experienced minor headaches nearly every 
day.  More severe headaches occurred "some days."  
Overall, his headaches lasted for 6 hours.  Moreover, 
while the veteran stated that he was afflicted with tunnel 
vision during more severe headaches, he stated that 
generally his headaches did not interfere with his ability 
to work.  He denied focal neurologic deficits during 
headaches and he denied vomiting.  Based on this account 
of his symptomatology, it cannot be found that his 
headaches are very frequently completely prostrating or 
that they produce severe economic inadaptability, as is 
required for the next-higher rating of 50 percent under 
Diagnostic Code 8100.  The veteran did report nausea and 
some photophobia with his more severe headaches, but such 
symptoms, in the absence of other debilitating factors, 
are adequately contemplated in the veteran's present 30 
percent evaluation.  Moreover, on physical examination, 
there was no indication that the veteran's mental and/or 
physical abilities eroded during a headache attack. 

Thus, for the reasons outlined above, the veteran's 
vascular headaches fail to meet the criteria for a higher 
evaluation under Diagnostic Code 8100.  Moreover, the 
Board finds that there is no alternate Diagnostic Code 
that could serve as a basis for a higher rating.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim 
that would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
vascular headaches have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The schedular criteria having not been met, entitlement to 
an increased rating for vascular headaches is denied. 



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

